Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3, 9, 12, 18, 26-28, 32-33, 37-38, 42-43 and 45-62 are pending. 

Claims 45-51 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.   

Claims 1, 3, 9, 12, 18, 26-28, 32-33, 37-38, 42-43 and 52-62, drawn to a method for preparing a drug linker intermediate compound of formula ID, that read on a particular drug linker intermediate compound 
    PNG
    media_image1.png
    217
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    465
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    590
    560
    media_image3.png
    Greyscale
, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/313,460 filed March 25, 2016, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2022 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Objection and Rejection Withdrawn
	The objection to claim 1, 27, 53, 55, 59, 60 and 61 is withdrawn in view of the claim amendment. 

	The rejection of claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 
	
	The rejection of claims 26-29, 33, 37-38, 42-43, 52-54, 56, 59 and 60 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of the arguments at p. 28-29.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 33 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Claim 33 recites the broad limitation of “Z1 is a first suitable amino protecting group”, and the claim also recites “Z1 is fluorenylmethyloxycarbonyl (FMOC)” which is a narrower statement of the range/limitation.
Claim 37 is included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend.

Conclusion
	Claims 1, 3, 9, 12, 18, 26-28, 32, 38, 42-43 and 52-62 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644